Citation Nr: 1440724	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.

4.  Entitlement to a total disability rating for compensation based on individual unemployability by reason of service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Jans Dils, Attorney




WITNESS AT HEARING ON APPEAL

Veteran and J.L.



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In an October 2010 rating decision, the RO rating an increased rating of 50 percent for PTSD effective February 6, 2009, the date of the claim for an increased rating.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for the increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2014, the Veteran appeared for a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to compensation under 38 U.S.C.A. 1151 (2013) for residuals of a testicular surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a right hip disability and erectile dysfunction, and entitlement to TDIU, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 7, 2014, the Veteran's service-connected PTSD was manifested, primarily, by chronic sleep disturbances, nightmares, irritability, hypervigilance, exaggerated startle response, difficulty concentration, avoidance behavior, depression, and weekly panic attacks.  The Veteran has been married for more than 15 years and maintains contact with his step-children.  He has maintained his grooming, and while having some passive suicidal thoughts, he has not had suicidal or homicidal ideations, or hallucinations.  Those symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.  

2.  As of February 7, 2014, the Veteran's service-connected PTSD was manifested, primarily by suicidal and homicidal thoughts, panic attacks, depression, irritability, and isolative behavior, symptoms indicative of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  Total occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for a psychiatric disability prior to February 7, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2013).

2.  The criteria for a rating of 70 percent, but no higher, for a psychiatric disability as of February 7, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter sent in February 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the claim for increased rating in March 2009, September 2010, and October 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Psychiatric Disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected psychiatric disability was assigned a 50 percent rating effective February 6, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating Formula for Mental Disorders other than eating disorders contains the rating criteria for rating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A February 2009 VA treatment note shows that Veteran reported feeling more depressed with increased tearfulness, nightmares, flashbacks, avoidance, isolative behavior, startled response, and hypervigilance.  He reported sleep difficulties and occasional death wishes with no intent or plan.  The Veteran was diagnosed with depression and PTSD with a GAF score of 50-55.

Prior to February 7, 2014

A March 2009 VA examination report shows that the Veteran's generally appearance was clean and neatly groomed.  His speech was unremarkable and attitude was noted as cooperative and friendly.  His affect was normal, mood was dysphoric, and attention was noted as intact.  The Veteran was found oriented to person, time, and place.  His thought process and thought content was found to be unremarkable.  The Veteran reported no delusions or hallucinations.  He did report a sleep impairment with nightmares occurring three times per week.  The Veteran displayed no inappropriate behavior, no obsessive or ritualistic behavior, and no panic attacks.  The VA examiner reported that the Veteran had no homicidal thoughts but did have a suicidal thought.  The Veteran's remote memory was normal and recent memory was mildly impaired.  At the time of the VA examination, the Veteran was employed one to two years as a security guard.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 61.

An April 2009 VA psychiatry note shows that the Veteran reported being less depressed lately with a passive death wish with no intent or plan.  The Veteran's mental status examination was normal for appearance, attitude, though process, memory, concentration, and abstract thinking.  He denied homicidal thoughts and psychotic symptoms.  The Veteran was assessed with PTSD and depression and a GAF score of 55-60 was assigned.  

A May 2009 VA psychiatry note shows that the Veteran was diagnosed with PTSD and assigned a GAF score of 55-60.  The Veteran reported being less depressed with some passive death wishes at times.  

A September 2009 VA psychiatry note shows that the Veteran reported mood was stable with no suicidal thoughts.  He reported an improved energy level.  Mental status examination showed an appropriate grooming, cooperative attitude, a normal speech, a good mood, and an affect that was congruent, bright, and reactive.  He denied suicidal or homicidal thoughts.  He also denied psychotic symptoms such as delusions or hallucinations.  His memory was grossly intact and was oriented in all three spheres.  The diagnosis was PTSD and a GAF score of 60-65 was assigned.  

A December 2009 VA treatment note shows that the Veteran's appearance was normal with appropriate grooming.  His attitude was cooperative and interactive.  His speech was normal and mood was reported as "pretty good."  His affect was congruent with mood and bright.  The Veteran denied suicidal or homicidal thoughts.  No psychotic symptoms were reported.  His thought process was logical and goal directed.  The Veteran's memory was grossly intact and he was oriented in all three spheres.  He was diagnosed with PTSD and a GAF score of 60-65 was assigned.  

A September 2010 VA examination report shows that the Veteran's mood was irritable of late.  He reported hip pain that caused him to be depressed.  The Veteran reported that he was living with his wife of 14 years and has 6 step-children.  He reported a great relationship with his wife and the children.  The Veteran reported a limited social life due to his wife being busy and that he preferred being alone and discomfort in crowds.  Psychological examination showed a clean and groomed appearance.  His psychomotor activity was unremarkable.  His speech was noted as unremarkable, his attitude was cooperative and friendly, with an appropriate range of affect.  The Veteran's mood was noted as dysphoric.  The Veteran was evaluated to have an intact attention, orientated in all three spheres, normal thought process and thought content.  He reported no delusions and had a normal judgment.  The Veteran did report a chronic sleep impairment.  He was assessed with no obsessive or ritualistic behaviors.  He did have panic attacks every 4 to 6 weeks that occur while he was sleeping.  No suicidal or homicidal thoughts were noted.  The Veteran was assessed with a mildly impaired recent memory.  The VA examiner diagnosed the Veteran with PTSD/ depression and a GAF score of 61 was assigned.  The VA examiner noted that the Veteran did have reduced reliability and productivity due to his PTSD symptoms. 

A December 2010 VA treatment note shows that the Veteran reported that his mood was irritable due to his hip pain.  He also reported having more passive suicidal ideations, thinking that he was better off dead.  The Veteran reported not being able to sleep well at night with nightmares and intrusive thoughts.  The Veteran was diagnosed with PTSD and depression with a GAF score of 55.  

A February 2011 VA treatment note showed that the Veteran reported being depressed and irritable due to pain in his hip.  He reported passive suicidal ideations and insomnia due to the hip pain.  The Veteran reported that he continued to have PTSD symptoms with nightmares and intrusive thoughts.  The Veteran was assigned a GAF score of 55.  

An October 2012 VA examination report shows that the Veteran reported that he frequently isolated himself.  He reported that he did not want to be with family when they visited.  He also reported that he was still having sleeping difficulties with 5 hours of sleep per night.  He reported that his panic attacks were occurring more than in 2010.  The Veteran reported feeling depressed due to his other physical disabilities.  He reported that he had no plans to kill himself but that he thought of suicide every day.  The Veteran reported that he lived with his wife and maintained contact with some of his step children.  He reported that he enjoyed gardening but had given up fishing and hunting.  The Veteran reported that he does not see his wife due to her work schedule.  He spent most of his time around his house and watching TV.  The Veteran was not employed since February 2010.  The VA examiner found that the Veteran experienced PTSD symptoms of anxiety, weekly panic attacks, and chronic sleep impairment.  The Veteran was diagnosed with PTSD and depression.  He was assigned with a GAF score of 60.

The VA medical records prior to February 7, 2014, shows that the Veteran received care from a Vet Center.  These progress notes show that the Veteran reported symptoms such as sleep impairment and concentration issues.  The Veteran reported depression, hypervigialance, and irritability.  During these treatment sessions the Veteran reported no suicidal or homicidal ideations.  

The Board finds that the evidence does not support a rating higher than the currently assigned 50 percent rating under Diagnostic Code 9411 prior to February 7, 2014.  The currently assigned 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as disturbances of motivation and mood; panic attacks more than once per week; and difficulty maintaining effective relationships.  The Veteran has acknowledged feelings of depression and irritability and he reported occasional thoughts of suicide but he denied any plan or intent and he never endorsed aggression or violence as part of his PTSD symptomatology.  Moreover, the evidence does not indicate, nor has the Veteran reported, that his PTSD was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  None of those symptoms are shown in the record.  Additionally, the evidence shows that he had been married for over 15 years, maintained contact with some of his step-children, and did work around the house.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 prior to February 7, 2014.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  38 C.F.R. § 4.130 (2013).  The Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 50 percent disability rating.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran is shown to have had some mood issues and panic attacks but had been married for 15 years with relationships with his step-children.  While the evidence shows that the Veteran had passive suicidal thoughts, those were not found to be suicidal ideations as he had never had a plan to end his life.  The evidence also does not show that the Veteran displayed obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or an inability to establish and maintain effective relationships. 

While there may be some irritability and some difficulty adapting to stressful or work situations, those factors with his depression are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating.  The Board notes that as of the October 2012 VA examination the Veteran was not working.  The evidence of record shows that the Veteran was employed from May 2007 to February 2011.  With regard to the occupational and social impairment due to his PTSD symptomatology, the October 2012 VA examiner specifically noted occupational and social impairment with occasional decrease  in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board finds that the PTSD symptomology effect on the Veteran's occupational and social impairment are not severe enough to warrant the next highest rating of 70 percent.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from of 50 to 65, which contemplate major impairment in several areas to moderate symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although VA medical records and Vet Center records noted that the Veteran's PTSD symptomatology fell into the severe range, the evidence does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies that met the symptomatology for a rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating. 

According to DSM-IV, GAF scores between 41 and 50 indicate serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, such as having no friends, and inability to keep a job.  GAF scores between 51 and 60 indicate moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as having few friends and conflicts with peers or co-workers.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms or some difficulty in social, occupational, or school functioning, but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While the Veteran was assessed with a GAF score of 50 in February 2009, he was never assessed with that score on the any of his subsequent mental health evaluations.  Moreover, his GAF scores were evaluated at 55 or higher during most of his mental health treatments.  The Veteran was also shown to have a wife and family he has relationships with and was not found to have suicidal ideations or obsessional rituals. 

Accordingly, the Board finds that prior to February 7, 2014, the preponderance of the evidence is against the claim for a rating higher than 50 percent for PTSD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD beginning on February 7, 2014

On February 18, 2014, the Veteran submitted additional medical evidence that consisted of a mental health evaluation conducted by a private psychologist on February 7, 2014.  The private psychologist report shows that the Veteran was vague, uncertain, and rambling during his evaluation and listened marginally.  The Veteran reported that he had a significant need to avoid any human contact as much as possible.  He reported sleep disturbances, mood issues, and depression.  The Veteran reported that he attended group treatment meetings concerning his PTSD but that he was becoming more withdrawn from those meetings.  He also reported that he has no relationship with his wife as he went into his room when she was home.  The Veteran described his marriage as "not good" with no relationship for five years.  He reported that his PTSD symptoms were causing increased difficulties as he could not stand to be around people or family members due to anger issues.

Mental examination of the Veteran showed that he was uncertain, rambling, and preoccupied with his symptoms and difficulties.  His attitude was cooperative.  His concentration was fair, attention span was short, and his psychomotor activity was normal.  The Veteran's speech patterns tended to be coherent, but somewhat uncertain.  His ability to abstract was mildly impaired and his ability to calculate was unimpaired.  His affect was noted as flat and diminished.  The Veteran described his mood as poor and reported mood swings that made him mad at the world.  The private psychologist noted that his depression manifested on a daily basis with crying spells and a cynical, bitter, pessimistic outlook.  He reported prominent suicidal ideations on a daily basis and stated that he would follow through if his health continued to decline.  He also reported that there were a few people he would "take" with him such as the dentist that he accused of murdering his daughter.  The Veteran reported a low energy level, fatigue, and poor sleep.  He also reported the occurrences of anxiety attacks that happened two to three times per week lasting up to two hours.  He reported anger issues with regard to his PTSD and the feeling of harming others.  His interpersonal relationship were noted to be becoming progressively more alienated and avoidant to the place where the Veteran went nowhere and when his wife came home, he stayed in his room and shut the door.  He did not report any hallucinations, thought insertions, or disturbing, strange, or frightening thoughts or impulses.

The private psychologist conclusion was that the Veteran's PTSD had worsened since his October 2012 VA examination.  The Veteran was non-functioning physically, emotionally, and interpersonally at this time and it was felt that his current impairments made him unemployable.  The prognosis for the Veteran was considered too uncertain, due to complaints of both suicidal and homicidal thoughts, which he may carry out if his health became worse to a certain point.  He was assigned a GAF score of 47.  

Considering the evidence in light of the criteria listed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that as of February 7, 2014, the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4,7 (2013).

In assigning a 70 percent rating for the Veteran's PTSD for the period beginning on February 7, 2014, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effect, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board also notes that reduced GAF score of 47 assigned beginning on February 7, 2014, in conjunction with the other evidence of record regarding worsening symptomatology, is consistent with the assignment of a 70 percent disability rating.  According to DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating beginning on February 7, 2014.  A 100 percent rating requires total occupational and social impairment due to symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of a 100 percent rating for the Veteran's PTSD.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran self-isolates, he is still married.  While he finds being in groups difficult, he continues to participate in group treatment therapy sessions.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own former occupation, or his own name.  Furthermore, the medical evidence shows no evidence of delusions or hallucinations.  While he has some episodes of anger, and suicidal and homicidal thought, he has not been found to be a persistent danger to hurting himself or others which was specifically acknowledged by his private psychologist.

The Board has considered the Veteran's statements and those of his neighbor made in support of his claim.  The Board notes that the Veteran has provided statements that a rating of 70 percent for his PTSD would satisfy his appeal.  However, the Board must still examine the statements he has submitted in support of his claim.  The Board finds that the Veteran and his neighbor are laypersons, and for the purpose of providing medical opinions, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's service-connected PTSD and a specific rating criteria is of a complex nature.  The diagnosis and analysis of the etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to provide an opinion as to the proper rating for PTSD, which is based on psychological evaluation and diagnostic testing.  Moreover the Board finds that the VA examiner evaluated the Veteran's reported symptoms and specifically addressed the etiology of those symptoms such as hypervigilance, depressed mood, and avoidance behavior. 

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, considering that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the evidence shows that it is at least as likely as not that the Veteran met the criteria for a 50 percent rating for PTSD as of February 7, 2014.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to February 7, 2014, is denied.

Entitlement to a rating of 70 percent, but not higher, for PTSD beginning on February 7, 2014, is granted.



REMAND

With regard to the claim of entitlement to service connection for a right hip disability, the Board notes that the Veteran's service medical records do not show any complaints or reports of a right hip injury.  However, less than a month after separation from service the Veteran filed a claim for a hip bruise in December 1969.  Also of note is an April 2011 letter from the Veteran's sister who remembers seeing the Veteran's hip bruise when he returned from service.

In August 2010, the Veteran underwent a VA examination of the right hip.  The examiner noted a history of trauma to the hip joint by acknowledging that the Veteran fell from a truck during service.  The Veteran was diagnosed with bilateral degenerative joint disease with a greater severity in the right hip rather than the left hip.  The examiner opined that it was less likely as not that the right hip disability was caused by or a result of active service.  The provided rationale was that the Veteran received no treatment in service for a right hip condition and that there was no mention of right hip pain until 2007.  While the VA examiner acknowledged the Veteran's claim of falling on his right hip during service, the examiner did not factor in the Veteran's statement in the rationale.  Unfortunately, that opinion is inadequate where the examiner does not comment on the Veteran's report of relevant injury in service and instead relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner who conducted the examination did not indicate having considered the Veteran's report of falling on his hip in service.  While the examiner recorded the Veteran's assertions, the examiner did not comment on their relevance or significance.  Furthermore, the examiner did not comment on the significance of the finding that the degenerative joint disease of the hips was worse in the right hip.  Therefore, on remand the Veteran must be provided a VA examination of the right hip and the examiner must comment on the relevance of the in-service reported trauma to the right hip and the current findings.  

With regard to the claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and PTSD, the Board notes that the service medical records do not show any reports of or treatment for erectile dysfunction.

A September 2004 VA urology treatment record shows that the Veteran reported having symptoms of erectile dysfunction since the 1970s.  The Veteran reported that he had a varicocele that cause him to undergo an epididymectomy and partial orchiectomy.  Physical examination showed that the Veteran's left testis and epididymis were markedly tender and atrophic.  

A February 2008 VA examination report shows that the Veteran indicated that his erectile dysfunction began 1.5 years previously.  He reported that he had a varicocele in the 1980s and had surgery that removed parts of his left testicle.  The Veteran reported that his diabetes was diagnosed in 2006.  The VA examiner opined that the Veteran's erectile dysfunction was not caused by service connected diabetes mellitus as he has had symptoms of erectile dysfunction many years before the onset of diabetes mellitus.  The examiner also found that erectile dysfunction was not caused by or a result of PTSD as medical literature did support the contention that PTSD can cause erectile dysfunction.  The examiner acknowledged that medications for PTSD can cause erectile dysfunction, but that side effect can be relieved with the stopping of that medication.  

With regard to the claim of entitlement to service connection for erectile dysfunction as due to diabetes mellitus and PTSD, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Here, the Board finds that the February 2008 VA examiner did not address the issue of aggravation with the VA examination report and therefore, on remand, the VA examiner must provide a clear opinion not only on the etiology of the Veteran's erectile dysfunction, but whether the disability was aggravated by any service-connected disability.  

In January 2013, the Veteran filed a notice of disagreement to a November 2012 decision that denied entitlement to TDIU.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for TDIU.  If the claim remains denied, issue a statement of the case on the issue of entitlement to TDIU.

2.  Request the Veteran's updated clinical records from the VA Medical Centers in Clarksburg, West Virginia and Pittsburgh, Pennsylvania dated after February 2010.

3.  Provide the Veteran with an additional opportunity to submit any additional service or post-service medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to claims for erectile dysfunction and a right hip disability.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of any right hip disability.  The examiner must review the claims file and note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his current symptoms and history of symptoms.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner should include a detailed rationale for all opinions provided including the Veteran's assertion of suffering a fall during service.  The examiner is requested to set forth all manifestations of any right hip disability and provide a medical opinion on the following:

(a)  Diagnose all right hip disabilities.

(b)  Is it is at least as likely as not (50 percent probability or greater) that any right hip disability is due to any incident or accident that occurred during active service?

(c)  Discuss the Veteran's credible assertion of a fall during service with a bruise to the hip.  Also discuss the significance of the August 2010 VA examination findings that the Veteran had degenerative joint disease of the hips that was greater on the right.

5.  Schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding current symptoms and history of symptoms.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of erectile dysfunction, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction is related to active service?

 (b) Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction is due to or the result of service-connected diabetes mellitus? 
 
(c) Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

 (d) Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction is due to or the result of service-connected PTSD? 
 
(e) Is it is as least as likely as not (50 percent probability or greater) that erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

6.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


